ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_07_EN.txt. 35

IV.

VI.

26

SEPARATE OPINION OF JUDGE AJIBOLA

TABLE OF CONTENTS

. INTRODUCTION
. FACTS-IN-ISSUE
III.

LEGAL CONDITIONS AND GROUNDS FOR THE INDICATION OF PROVISIONAL
MEASURES

A. Prima facie jurisdiction
B. Urgency

THE REQUESTS OF CAMEROON AND THE LEGAL BASIS FOR AN INDI-
CATION OF PROVISIONAL MEASURES

(i) The Court’s discretion
(ii) Prejudging the issue
(iii) Preservation of the respective rights of the parties pending final
judgment in the case
(iv) Preservation of rights/non-aggravation of disputes
(v) Irreparable harm or prejudice
(vi) Preservation of evidence

Tue Court’s Exercise oF Irs POWER UNDER ARTICLE 75 OF THE
RULES OF CouRT
CONCLUSION
36 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

I. INTRODUCTION

After careful consideration of the present situation in the Bakassi
Peninsula which forms part of the area in dispute between Cameroon and
Nigeria, I agree to vote in favour of the first operative part of the Court’s
Order indicating provisional measures in this case. I am convinced that it
is the proper thing to do in the circumstances, in accordance with the rele-
vant Articles of the Statute and Rules of Court, as well as its jurispru-
dence. This Order is made irrespective of the request of Cameroon, the
Court, in its judicial wisdom, having based the indication on Article 75 (2)
of its Rules.

However, I regret to state that [ am unable to support or vote with the
Court on the other four operative parts, and I wish to say why in this
opinion. A situation has arisen on the Bakassi Peninsula through the use
of armed force. Cameroon says Nigeria attacked; Nigeria says Cameroon
attacked; Cameroon gives details; Nigeria gives details. In the circum-
stances and at this stage, it is not possible for the Court to determine
definitively who was responsible, but it is the cardinal duty of the Court
to preserve peace. Nonetheless, it is agreed by both Parties that there
were armed incidents on 3 February and 16 and 17 February 1996. The
Court is apparently obliged, therefore, in accordance with international
law, to show its concern until the matter is decided, and order that both
Parties

“should ensure that no action of any kind, and particularly no
action by their armed forces, is taken which might . . . aggravate or
extend the dispute before it”.

On the other hand, I have voted against the other four operative parts
of the Order for the following reasons:

1. These other four operative parts, to my mind, one way or the other,
touch on some of the facts about which the Court cannot pronounce at
the moment, and the verification of which is in doubt because of insuffi-
cient and conflicting evidence from each Party.

2. Some of these other operative parts have been adequately dealt with
in the preceding paragraphs of the Order, and therefore need no further
repetition in the operative paragraph.

3. While it is clear that Article 33 of the United Nations Charter pro-
vides for various machinery to effect peaceful resolution of disputes, it is
my humble belief that the Court should concern itself solely with a purely
“legal” order and refrain from orders with diplomatic or political content
or matters concerning mediation or negotiation, since strictly speaking
these issues are apparently outside the legal assignment of the Court.
While it is true that the Court is one of the main organs of the United

27
37 LAND AND MARITIME BOUNDARY (SEP. OP, AJIBOLA)

Nations and is, in fact, its principal judicial organ, matters involving
political and diplomatic decisions are better left with the Security Coun-
cil, the General Assembly, and the Secretary-General of the United
Nations. The Court should singularly concern itself with legal and judi-
cial matters. This statement is not without my understanding and recog-
nition that in matters of peace and security all these organs are not
uncomplementary and that the role of the Court is not mutually exclu-
sive. I still hold, however, that in the present case before it, the Court
should restrict itself to the application of the law under Article 41 of the
Statute of the Court and Articles 73, 74 and 75 of its Rules.

4. In fact, it appears to me that some of the operative parts are not
only unnecessary, having been adequately covered by the first one, but
that they may, contrary to the intentions of the Court, do more harm or
damage than good. For example, the third operative part is negative in
nature and even in effect. My fear is that it may create more problems
than it intends to resolve. There were no “positions in which they were
situated prior to 3 February 1996” agreed to by the armed forces and
Governments of both Parties at the moment.

5. Above all, I strongly believe that the Court should not issue an
order in vain, that is, an order that is difficult or impossible to imple-
ment.

I shall now proceed to express my views on the request of Cameroon,
and some of my observations on the important issues raised in this
request coupled with some of the reasoning behind my decision to sup-
port the Court regarding the first operative part of the Order indicated in
this matter.

II. FACTS-IN-ISSUE

Based on its original Application filed in the Registry of the Court on
29 March 1994 and supplemented by an additional Application of 6 June
1994, the Republic of Cameroon next filed a request for the indication of
provisional measures under Article 41 of the Statute of the Court. The
request is dated 10 February 1996, seven days after the alleged incidents
in the Bakassi Peninsula of 3 February 1996, described by Cameroon as
“the grave incidents which have taken place between the Cameroonian
forces and the Nigerian forces of aggression in the Bakassi Peninsula”.

Consequently, Cameroon is requesting the Court to indicate the fol-
lowing provisional measures:

“(1) the armed forces of the Parties shall withdraw to the position
they were occupying before the Nigerian armed attack of 3 Feb-
ruary 1996;

28
38

LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

(2) the Parties shall abstain from all military activity along the
entire boundary until the judgment of the Court takes place;

(3) the Parties shall abstain from any act or action which might
hamper the gathering of evidence in the present case” (emphasis
added).

In support of its request, Cameroon submitted the following docu-
ments:

(a)

(b)

(c)
(d)
(e)

29

Diplomatic initiatives of Cameroon and the mediation efforts of
President Eyadema of Togo which involved the Foreign Ministers
of both Parties and the final communiqué of the Foreign Ministers
of Nigeria and Cameroon.

Documents concerning the intervention of the United Nations
which include the appeals made by the Secretary-General of the
United Nations, Boutros Boutros-Ghali, for withdrawal of troops
and recourse to peaceful settlement of disputes; statements of the
United Nations Secretary-General with regard to the message of
President Biya of Cameroon and made after the visit of Ambassador
Gambari of Nigeria to the United Nations Secretary-General; letter
by the Foreign Minister of Nigeria stating the Nigerian position.

Appeal by Salim Ahmed Salim, the Secretary-General of the Organi-
zation of African Unity (OAU), to both Parties to seek a peaceful
settlement of their conflict and statements from ambassadors of the
European Union calling on both Parties to abstain from any mili-
tary activities and to withdraw troops to their respective positions
prior to the time when this matter was filed in this Court.

Documentary evidence on local elections in the Bakassi Peninsula
by Cameroon in 1996.

Documents indicating new military activities in the Bakassi Penin-
sula after the Piya communiqué, that is, 17 February 1996.
Ministerial letters particularly from the Ministry of Defence and
Cameroon Chief of Staff detailing a preliminary assessment of the
damage done as a result of the alleged offensive action of Nigeria.
The Minister of Defence in his letter of 26 February indicated
therein that 2 people had been killed, 6 wounded, more than 100
had disappeared (probably killed or taken prisoner). It was further
alleged that Nigeria occupied Idabato I, Idabato H, Komma a
Janea, Uzama and Guidi Guidi. This report was somehow slightly
at variance with the report of the Cameroon Chief of Staff who
claimed that 3 people had been killed, 6 wounded, 123 disappeared
and that Idabato I, Idabato II, Kombo a Janea, Uzama and Kombo
a Wase were occupied.
39 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

Similarly, Nigeria also submitted a bundle of documents in support of
its defence to Cameroon’s request. In effect many of the documents con-
tained therein negate the documentary assertions and averments con-
tained in the documents of Cameroon. But some facts, like those relating
to the presentation of the dispute before many international organi-
zations like the OAU, the Security Council and the European Union,
seem not to be in dispute. Subsequently Cameroon submitted, though
belatedly, another bundle of documents much of the contents of which
was not referred to in the hearings but which contained more detailed
maps of the area in dispute. Nigeria also submitted on 7 March 1996 an
addendum to its original document of telegrams pertaining to the
incident of 3 February 1996.

The relevant question now is whether these facts, documentary and
oral, placed before the Court and as responded to by Nigeria are suffi-
cient for the Court to indicate the requests for the three provisional meas-
ures at the instance of Cameroon. My answer to this question unfortu-
nately is in the negative. From the evidence placed before the Court,
there is no doubt that there were certain incidents recently in the Bakassi
Peninsula — the area of dispute between Cameroon and Nigeria. Cam-
eroon, from ali the available documents placed before the Court in its
Memorial and all the documents presented in support of this request for
an indication of provisional measures, claims unequivocally the Bakassi
Peninsula as forming part of its territory. Nigeria, as can be observed
from all of its documents in defence of this request coupled with its oral
presentation, also claims that the Bakassi Peninsula forms part of Niger-
ia’s territory. The question now is who is to be believed? This question,
as I have said earlier, cannot be treated fully at this stage of the proceed-
ings. This question, provided the case proceeds eventually to be heard on
the merits (in view of the fact that Nigeria on 18 December 1995 filed its
preliminary objection challenging the Court’s jurisdiction and admissibil-
ity of Cameroon’s Application), may then be settled one way or the
other. No conclusive or convincing evidence was, to my mind, placed
before the Court to determine the issue of who was where and when. There
is no doubt that this is difficult to decide at this stage of the proceed-
ings. What has been presented before the Court are claims and counter-
claims, allegations and counter-allegations, by both Parties. The picture
painted of Nigeria by Cameroon was that of a belligerent neighbour bent
on expanding its territory by sheer force and who therefore attacked
Cameroon in its territory many times in the recent past. Cameroon also
‘tried to persuade the Court to “view Nigeria as the party unwilling to
honour bilateral agreements and treaties with regard to the dispute con-
cerning the boundary between them”. On the other hand Nigeria equally
accused Cameroon as the warmonger who had in the recent past tried to
drive away Nigeria from its land in the Bakassi Peninsula and it claimed
that 90 per cent of all the people in the Bakassi Peninsula are Nigerians.

30
40 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

It also claimed that most of the civilians killed during the recent incidents
are Nigerians and not Cameroonians. Nigeria even went to the extent
(CR 96/4, pp. 82-90) of giving a graphic description of how Nigeria was
tactically attacked on 3 February 1996 and on 16 and 17 February 1996
through the creeks of the Bakassi Peninsula. Cameroon claimed that
Nigeria now occupies some part of the Bakassi Peninsula by force of
arms while it drove the Cameroonian forces out of the area before it was
occupied mostly between 1994 and 1996 and that it has never laid any
claim to the Bakassi Peninsula before 1993.

On the other hand, Nigeria claimed that up till the present time Cam-
eroon had never stationed or had any of its forces in the Bakassi Penin-
sula. For example, Nigeria remarked and stressed

“that unlike Nigeria, which has a number of military installations in
Bakassi, Cameroon has no fixed military position there. It launched
its attack outside the Peninsula” (CR 96/3, p. 13).

It again emphasized the same fact: “I repeat, Mr. President, that prior to
3 February 1996 Cameroon had no military position in Bakassi” (CR 96/3,
p. 66). But this point was not specifically replied to by Cameroon, even
though it claimed to have an administration set up in many places in
Bakassi, including Idabato I and Idabato II. Even many of the maps sub-
mitted by Cameroon only indicate the military positions of Nigeria since
3 February 1996 and 16 and 17 February 1996, with nothing shown
about the military positions of Cameroon (Map A, Cameroon dossier).
On the issue of elections, Nigeria accused Cameroon of recently holding
elections within its territory. To counter this claim Cameroon put in
documents to show that the election was held within its territory (unfor-
tunately the date of the election was not indicated on this document)
(Exhibit H of Cameroon dossier).

The first question that comes to mind, in my opinion, concerning such
a request of this nature is the issue of facts and evidence that the Court
could rely upon in order to exercise its discretion regarding this incidental
jurisdiction under Article 41 of the Statute. But before this issue is exam-
ined reference should be made to the question of what is legally required
of the Applicant regarding this kind of request. Article 73 (2) of the Rules
of Court provides that the requesting party must “specify the reasons
therefor, the possible consequences if it is not granted, and the measures
requested”. In addition to the request filed, the Applicant has also pre-
sented a dossier of documents in support of the request. The question is
whether all of the documents presented by the Applicant is sufficient for
the Court to exercise its discretion based on those facts. It should be
added here that Nigeria also presented its own bundle of documents in

31
41 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

reply to that of the Applicant and in support of its own argument that
the Court should not grant the request for an indication of provisional
measures at the instance of Cameroon.

What is the duty of the Court with regard to all the documents now
presented for this incidental jurisdiction? Can the Court rely on these
documents and thereby grant the request of Cameroon? Has Cameroon
discharged its obligation to give enough “reason” why such request
should be granted? Cameroon’s dossier in support of its request contains
the following:

(i) A sketch-map of the incidents showing the alleged territory of Cam-
eroon which had been occupied by Nigeria since 3 February 1996
and the area which had been occupied by Nigeria since 18 February
1996.

(ii) Reports by the Cameroon authorities on the alleged clash of 3 Feb-
ruary 1996 which include, inter alia, radio messages, telegram and
telex messages; they catalogued alleged attacks by the Nigerian
forces, places captured by them, as well as the intensity of the
alleged attacks.

(ili) Press reports by Agence France-Presse on 5 and 6 February 1996.

However, judging from the material placed by both Parties before the
Court certain facts appear to be undisputed which constitute, in effect,
the common ground in these proceedings. These facts are of a purely pro-
visional nature and do not involve any definitive finding of full facts in
this case and neither do they affect the ultimate decision on the merits in
the future. There are two categories of facts: first, those of the two major
incidents and, second, the international mediation and negotiation efforts
concerning the dispute.

With reference to the first category, both Parties, as can be gleaned
from the material presented in this case and the oral evidence in support,
agreed that there was an incident on 3 February 1996 involving loss of
lives on both the military and civilian side. Similarly, there were incidents
on 16 and 17 February 1996 involving loss of lives on both sides. Both of
these incidents occurred in the Bakassi Peninsula. Both incidents were
referred to as “skirmishes” in the communique of 17 February 1996.

The material supplied by both Parties refers to the mediation efforts of
President Eyadema of Togo which resulted in the signing of a commu-
niqué by the Foreign Ministers of Nigeria and Cameroon on 17 February

32
42 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

1996. This communiqué, which recognized the “skirmishes” that erupted
between the Parties on 3 February 1996 “between the Nigerian forces and
Cameroonian forces, stationed on the Bakassi Peninsula, resulted in
several casualties on both sides” (Exhibit E of the Cameroon dossier),
contains some important facts, as follows:

“This unfortunate incident which occurred after several months of
relative peace on the Peninsula, led President Gnassingbe Eyadema
of the Republic of Togo to appeal to the Heads of State of the two
brotherly countries to demonstrate their confidence in his mediatory
role in this matter, and to stop hostilities and resort to dialogue and
negotiation in solving the dispute.” (Exhibit E of the Cameroon dos-
sier.)

The communiqué also referred to the earlier efforts to maintain peace
between both Parties by recalling the Tunis Communiqué of 13 June
1994 and the Kara Meeting of 4 to 6 July 1994.

On 5 February 1996, the United Nations Secretary-General issued a
press release in which he expressed deep concern about the “border
clash” between the Parties which resulted in several casualties; he urged
that both Parties should “show restraint and to withdraw their troops
from the border area to create the necessary conditions for the peaceful
settlement of their dispute”, but most importantly the Secretary-General
called on both Parties to: “await the deliberation of the International
Court of Justice which is presently seized with the case” (Cameroon
dossier; emphasis added).

In response to letters received by the President of the Security Council
(S/1994/228, $/1994/258, S/1994/351 and S/1994/472) from the Permanent
Representatives of Cameroon and Nigeria, he forwarded on 29 April
1994 identical letters to both Parties concerning the “border dispute
between Cameroon and Nigeria in relation to the Bakassi Peninsula”. It
is important to refer comprehensively to the decision of the Security
Council as stated in the President’s letter in the following manner:

“The members of the Council have taken note of the communiqué
issued by the Central Organ of the Mechanism for Conflict Preven-
tion, Management and Resolution of the Organization of African
Unity (OAU) (S/1994/351, annex). The members of the Council
also welcome the fact that the dispute has been referred to the Inter-
national Court of Justice.

The members of the Council commend the initiative taken by the
Chairman of OAU and other mediation efforts aimed at assisting
the parties in reaching a political settlement. They urge the parties to
exercise restraint and to take appropriate steps, including continua-
tion of their dialogue and the development of confidence-building
measures, to restore confidence between them.

33
43 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

Council members encourage the parties to continue to pursue
their efforts for a peaceful resolution of the dispute in accordance
with the principles of the Charter of the United Nations and the
Charter of the Organization of African Unity.

The members of the Council request the Secretary-General, i
consultation with the Secretary-General of OAU, to follow develop.
ments and to use his good offices to help promote the ongoing dia-
logue aimed at resolving peacefully the dispute between the two
countries over the peninsula, and to keep Council members appro-
priately informed.” (S/1994/519.) (Cameroon dossier.)

Other diplomatic appeals were made by the Secretary-General of the
Organization of African Unity, Mr. Salim Ahmed Salim, urging the
peaceful resolution of the dispute and the ambassadors of the European
Union also called on both Parties to abstain from armed conflict and
to withdraw to positions occupied before the Court was seised of the
matter.

III. LEGAL CONDITIONS AND GROUNDS FOR THE INDICATION OF
PROVISIONAL MEASURES

A. Prima Facie Jurisdiction

In all cases in which the Court is called upon to exercise its power to
indicate provisional measures, it must satisfy itself, as one of the “circum-
stances” referred to in its Statute, that it has prima facie jurisdiction.
However, a clear distinction has always been drawn between the jurisdic-
tion of the Court to determine the case on its merits (which is not to be
considered at this stage of the proceedings) and its jurisdiction to indicate
provisional measures. However the two issues are not unconnected, since
both are based on the consent of the Respondent State. A clear distinc-
tion has been drawn between “consent to Statute” and “consent to case”.

Is the prima facie jurisdiction of the Court in doubt in this matter?
This question may need to be examined with great care before any
answer can be given one way or the other. Nigeria accepted the compul-
sory jurisdiction of the Court when, on 3 September 1965, it made its
declaration in accordance with Article 36, paragraph 2, of the Statute, on
the sole condition of reciprocity. Cameroon made its own declaration of
acceptance of the compulsory jurisdiction of the Court on 3 March 1994.
Neither State includes any reservation in its declaration. One would have
presumed that this fact might be sufficient to enable the Court to satisfy
itself that it has prima facie jurisdiction. Unfortunately, an element of
doubt — sufficient to justify judicial caution on this issue — was intro-
duced by the Respondent when Nigeria argued the absence of substantial

34
44 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

reciprocity and an absence of good faith on the part of Cameroon
(CR 96/3, pp. 40-45). Nigeria contended that

“if we assume . .. that by virtue of its declaration Cameroon thereby
acquired a right to institute proceedings against Nigeria, then the
surreptitious way in which Cameroon set about making its declara-
tion and subsequently acting on it against Nigeria amounted to an
abusive exercise of that right” (CR 96/3, p. 45).

Nigeria also said, on the issue of lack of good faith by Cameroon, that
“that is not the conduct of a State conducting itself with the degree of
good faith which Nigeria is entitled to expect” (CR 96/3, p. 44). On this
argument Nigeria concluded that:

“It is the manifest character of these facts which justifies Nigeria’s
submission that not only is the Court without substantive jurisdic-
tion over Cameroon’s Application, but Cameroon cannot even estab-
lish that the Court has a prima facie basis for jurisdiction.” (CR 96/3,
p. 43.)

Nigeria’s objection on this ground also includes an assertion that the
Application of Cameroon is inadmissible.

It was argued by Cameroon that, on the basis of the decision in the case
concerning Right of Passage over Indian Territory (Preliminary Objec-
tions, I.C.J. Reports 1957, p. 125), the contention of Nigeria cannot be a
valid one in law. However, while I do not wish to go into the details of
that decision, I would point out that that case dealt with the issue of sub-
stantive jurisdiction on the merits and not prima facie jurisdiction for the
purpose of an indication of provisional measures, and that most of the
objections raised in that case with regard to the declarations of both
India and Portugal under Article 36, paragraph 2, of the Statute, dealt
with the issue of ratione temporis and were not based on the issue of lack
of good faith and admissibility.

Perhaps I should echo the observation of Judge M. C. Chagla in his
dissenting opinion in the Right of Passage over Indian Territory case:

“I should like to make one general observation with regard to the
question of the jurisdiction of the Court. It has been said that a good
judge extends his jurisdiction. This dictum may be true of a judge in
a municipal court; it is certainly not true of the International Court.
The very basis of the jurisdiction of this Court is the will of the State,
and that will must clearly demonstrate that it has accepted the juris-
diction of the Court with regard to any dispute or category of dis-
putes. Therefore, whereas a municipal court may liberally construe
provisions of the law which confer jurisdiction upon it, the Interna-
tional Court on the other hand must strictly construe the provisions
of the Statute and the Rules and the instruments executed by the

35
45 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

States in order to determine whether the State objecting to its juris-
diction has in fact accepted it.” (C.J. Reports 1957, p. 180.)

Perhaps it is premature to go too deeply into the issue of jurisdiction at
this stage, other than to examine the objection put forward by Nigeria
that there is not even prima facie jurisdiction justifying the Court in the
indication of provisional measures. In view of the serious doubts now
cast on this matter by Nigeria together with its argument of the absence
of substantial reciprocity based on a lack of good faith by Cameroon,
which may need to be further developed and explained at the next stage
of this case, I would rather be inclined to take an attitude of judicial
caution and decline to indicate provisional measures as requested by
Cameroon. Some of us are perhaps mindful of the dilemma implied
by this view, which I shall deal with later. It was well expressed by
Sir Hersch Lauterpacht as follows:

“However, when the defendant State declines to recognise the
competence of the Court on the ground that the dispute is not cov-
ered by the terms of its submission to the Court’s jurisdiction, a
dilemma arises which, on the face of it, is not easy of solution. From
the defendant State’s point of view it seems improper that the Court
should indicate interim measures of protection so long as it has not
ascertained that it possesses jurisdiction. For compliance with the
Order may prevent the defendant State — conceivably for a pro-
longed period — from exercising its legitimate rights in a matter
with regard to which the Court may eventually find it has no juris-
diction. On the other hand, from the point of view of the plaintiff
State, an Order ‘indicating’ interim measures may be of such urgency
that to postpone it until the Court has finally decided, in proceedings
which may take a long time, upon the question of its jurisdiction on
the merits may well render the remedy illusory as the result of the
destruction of the object of the dispute or for other reasons.” (Sir
Hersch Lauterpacht, The Development of International Law by the
International Court, pp. 110-111.)

However, in view of the fact that negotiations are continuing on a bilat-
eral basis between the Parties, it may not be out of place to take this
present situation into account, in order to ensure that nothing is done to
jeopardize such an amicable solution to a border dispute between two
neighbouring countries who are both members of the OAU. This is one
of the reasons why I supported the first operative part of the Court’s
Order. It may not, therefore, be out of place to note again the view of
Sir Hersch Lauterpacht in his separate opinion in the Znterhandel case:

36
46 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

“However, it is one thing to say that action of the Court under
Article 41 of the Statute does not in any way prejudge the question
of its competence on the merits and that the Court need not at that
stage satisfy itself that it has jurisdiction on the merits or even that
its jurisdiction is probable; it is another thing to affirm that the
Court can act under Article 41 without any regard to the prospects
of its jurisdiction on the merits and that the latter question does not
arise at all in connection with a request for interim measures of pro-
tection. Governments which are Parties to the Statute or which have
undertaken in some form or other commitments relating to the
obligatory jurisdiction of the Court have the right to expect that the
Court will not act under Article 41 in cases in which absence of juris-
diction on the merits is manifest. Governments ought not to be dis-
couraged from undertaking, or continuing to undertake, the obliga-
tions of judicial settlement as the result of any justifiable apprehen-
sion that by accepting them they may become exposed to the
embarrassment, vexation and loss, possibly following upon interim
measures, in cases in which there is no reasonable possibility, prima
facie ascertained by the Court, of jurisdiction on the merits. Accord-
ingly, the Court cannot, in relation to a request for indication of
interim measures, disregard altogether the question of its compe-
tence on the merits.” (C.J. Reports 1957, p. 118.)

B. Urgency

Invariably, an element of urgency is one of the “circumstances” that
may lead a party to ask the Court for the indication of provisional meas-
ures. Article 74 of the Rules of Court, which provides that such request
shall have priority over all other cases, also states in paragraph 2 that:

“The Court, if it is not sitting when the request is made, shall be
convened forthwith for the purpose of proceeding to a decision on
the request as a matter of urgency.”

A clear definition of urgency was given in the case concerning Passage
through the Great Belt as follows:

“Whereas provisional measures under Article 41 of the Statute are
indicated ‘pending the fina] decision’ of the Court on the merits of
the case, and are therefore only justified if there is urgency in the
sense that action prejudicial to the rights of either party is likely to
be taken before such final decision is given” (LC. J. Reports 1991,
p. 17, para. 23). ;

In its request, Cameroon argues that there is urgency in this case.
Nigeria denies it. In support of its argument, Cameroon refers to all the
incidents that occurred in the recent past, especially before and after the
filing of its Application in the Court on 29 March 1994. It refers in par-

37
47 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

ticular to the incidents of 3 February 1996, and 16 and 17 February 1996,
apart from all the diplomatic attempts to settle the dispute which proved
futile. Nigeria, for its part, considers the entire request of Cameroon to
have become “moot” because there was no need for it, as hostilities have
ceased while moves to settle the dispute are at the moment progressing
and will ultimately involve the Heads of State of both countries on a
bilateral basis.

Considering all the intermittent incidents in the recent past involving
sporadic clashes that have degenerated into serious skirmishes and which
could possibly explode into a full-scale war, can it be denied that this
request is urgent? I take the view that this is a serious and very urgent
situation which urgently requires attention of the Court. The Court took
such speedy action recently in the case concerning Application of the
Convention on the Prevention and Punishment of the Crime of Genocide,
when an Order was promptly made on 8 April 1993 (Z C.J. Reports 1993,
p. 3). It is therefore difficult for me to accept Nigeria’s view that there is
nothing urgent in this matter. In my view, it is extremely urgent.

IV. THE REQUESTS OF CAMEROON AND THE LEGAL BASIS FOR AN
INDICATION OF PROVISIONAL MEASURES

It may now be as well for me to consider the three requests for the
indication of provisional measures as requested by Cameroon against the
background of conflicting accounts of the facts — a problem referred to
in the case concerning Application of the Convention on the Prevention
and Punishment of the Crime of Genocide in the following terms:

“Whereas the Court, in the context of the present proceedings on
a request for provisional measures, has in accordance with Article 41
of the Statute to consider the circumstances drawn to its attention
[as requiring the indication of provisional measures, but] cannot
make definitive findings of fact or of imputability, and the right of
each Party to dispute the facts alleged against it, to challenge the
attribution to it of responsibility for those facts, and to submit argu-
ments in respect of the merits, must remain unaffected by the Court’s
decision” U.C.J. Reports 1993, p. 347, para. 48; emphasis added).

Again before considering the three requests of Cameroon the Court
was bound to examine the essential objects or factors that form the legal
bases for the indication of provisional measures, in accordance with
Article 41 of the Statute:

38
48 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

(i) The Court’s discretion

The indication of provisional measures by the Court is a matter for the
exclusive discretion of the Court which it may or may not exercise,
depending on the circumstances of any particular case. Some schools of
thought in international law consider this discretionary power to be a
part of the inherent power of international tribunals. However, since the
Court is by Article 30 of the Statute empowered to make its own rules,
provision is made for this unfettered discretion to take action proprio
motu under Article 75 of the Rules. I shall return again to this important
discretionary power later on.

(ii) Prejudging the issue

The Court should also avoid prejudging the merits of the case. This
seems, in my view, to have been the Court’s dilemma when indicating
provisional measures in the Anglo-Iranian Oil Co. case. The Court pointed
out that

“the indication of [provisional] measures in no way prejudges the
question of the jurisdiction of the Court to deal with the merits of
the case and leaves unaffected the right of the Respondent to submit
arguments against such jurisdiction” (.C.J. Reports 1951, p. 93),

but ultimately decided that it had no jurisdiction.

If we stop here for a moment and consider one of the requests of Cam-
eroon with regard to this essential factor or object, there is no doubt that
the Court would be prejudging the issue if it were to grant that request.
The first measure requested by Cameroon is that “the armed forces of the
Parties shall withdraw to the position they were occupying. before the
Nigerian armed attack of 3 February 1996” (emphasis added). This must
lead one to wonder where the armed forces of the Parties were positioned
prior to 3 February 1996? Although this was denied by Cameroon
(CR 96/4, p. 67) there was no indication of the specific place that the
Cameroonian armed forces were occupying. An indication was given in
one of Cameroon’s maps as to the location of the Nigerian armed forces
since 3 February 1996 and since 16 and 17 February 1996, and no loca-
tion of Cameroon’s forces was indicated. However Nigeria claimed that
its forces were all the time positioned at those locations. If, arguendo,
these locations were occupied by the Nigerian armed forces before 3 Feb-
ruary 1996, to indicate a provisional measure that Nigeria should with-
draw from such places which it claims to be its territory would clearly be
prejudging the issue. Nigeria has persistently claimed that

“the Bakassi Peninsula has been part of Nigeria and from time
immemorial has been administered as such. In this context, the

39
49 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

armed forces of Nigeria as and when required maintain units sta-
tioned at various points within the region, and have likewise patrolled
the region. There has been no change in this respect since 3 February
1996.” (CR 96/4, p. 109.)

At this stage of the proceedings, I would find it difficult, therefore, to
support the decision of the Court that Nigeria should withdraw “from its
territory”. Apart from the controversial aspect of the binding or non-
binding nature of the indication of provisional measures, it is my humble
view that the Court should be cautious and refrain from making an
Order which is impossible to comply with. The Court does not do any-
thing in vain, judicium non debet esse illusorium; suum effectum habere
debet.

(iii) Preservation of the respective rights of the parties pending final
judgment in the case

This is a very important factor to be considered by the Court in a
matter of this kind. Sir Gerald Fitzmaurice explained it by saying that

“apart from the general object of preserving the parties’ rights as
finally determined by the Court, the object is to do so in the interests
of both parties equally; and further that the main purpose of the
power to act proprio motu is to ensure that the Court can always do
this, and is not confined to doing so only if one of the parties so
requests” (Fitzmaurice, The Law and Procedure of the International
Court of Justice, Vol. II, p. 544; second emphasis added).

This can be seen as the glaring difficulty in the second request of Cam-
eroon when the Court is asked to request that “the parties shall abstain
from all military activity along the entire boundary until the judgment of
the Court takes place” (emphasis added). There are four obvious diffi-
culties here, which constitute reasons why the Court cannot possibly
grant this request:

(a) The request of Cameroon as presented to the Court virtually deals
with the area of the Bakassi Peninsula and any material with regard
to other parts of the boundary is either absent, or very scanty and
not such as to be relied upon.

(b) Secondly, evidence was only given about some rather vague military
activities in the Bakassi Peninsula area, not in the region of Lake
Chad.

(c) How could the Court possibly stop either Cameroon or Nigeria from
carrying on military activities within their respective boundaries?
(d) Where is the evidence clearly indicating the boundary between the

40
50 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

two disputants along which the Court could order abstention from
military activities? Is there any cease-fire line?

Consequently, it is very doubtful whether the Court can indicate pro-
visional measures along the lines suggested by Cameroon in its second
request, and this should also be rejected.

(iv) Preservation of rights/non-aggravation of disputes

The need for the preservation of rights is the legal basis that entitles the
Court to indicate provisional measures under Article 41 of the Statute,
that is, in order “to preserve the respective rights of either party”. In the
past this provision was interpreted strictly. Although some other conven-
tions such as the 1907 Washington Convention for the Central American
Court give the “non-aggravation of the dispute” as the legal basis for
granting such provisional measures, the Court has until recently been
most reluctant to import this idea of non-aggravation or expansion of the
dispute or conflict into its jurisprudence. In fact it was difficult to define
what would amount to a preservation of rights. This difficulty can be
appreciated if one refers to the Order of the Permanent Court of
International Justice in the case concerning the Legal Status of the
South-Eastern Territory of Greenland, where the Court remarked:

“Whereas, having regard to the character of the alleged rights in
question, considered in relation to the natural characteristics of the ter-
ritory in issue, even ‘measures calculated to change the legal status
of the territory’ could not, according to the information now at the
Court’s disposal, affect the value of such alleged rights, once the Court
in its judgment on the merits had recognized them as appertaining to
one or other of the Parties...” (P.C.I.J., Series A/B, No. 48, p. 288).

Thus, in the past, Article 41 of the Statute was very strictly interpreted
and some positivists are still of the view that this should be so. For
example, of the six applications that came before the Permanent Court,
only two led to the indication of interim measures. In the case concerning
the Denunciation of the Treaty of 2 November 1865 between China and
Belgium of 1926, President Huber issued an Order indicating provisional
measures pending the decision of the Court which eventually decided that
it had no jurisdiction to deal with the merits of the case. Subsequently the
Parties agreed on a provisional measure of their own. In the Factory at
Chorzoéw case of 1927, the Legal Status of the South-Eastern Territory of
Greenland case of 1932, and the Polish Agrarian Reform and German
Minority case of 1933, the Court declined all the requests for the indica-
tion of provisional measures of protection. In the case concerning the
Prince von Pless Administration it was President Adatci who urged the
Polish Minister of Foreign Affairs to exercise some measure of restraint

41
31 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

until the Court could meet. Subsequently the Government of Poland rec-
tified what it deemed to be an error, to the satisfaction of the German
Government, and the Court made an Order taking note of the declara-
tions made by the two Governments.

The present Court has dealt with 18 requests for the indication of pro-
visional measures!. Of these requests, one was discontinued (Trial of
Pakistani Prisoners of War case), one was withdrawn (Border and Trans-
border Armed Actions (Nicaragua v. Honduras) case), the Court indi-
cated provisional measures in nine instances and declined to do so in
seven. Again in the recent past the Court has been more inclined to indi-
cate provisional measures in matters involving armed conflicts or violent
incidents. The examples are the case concerning Application of the Con-
vention on the Prevention and Punishment of the Crime of Genocide, the
Frontier Dispute case and the case concerning Military and Paramilitary
Activities in and against Nicaragua.

Recent decisions of the Court and its Chambers have given a more
liberal interpretation to this issue of the preservation of rights. However it
must first be noted that in 1939 in the Electricity Company of Sofia and
Bulgaria case the Permanent Court of International Justice issued an
Order indicating provisional measures and stated that during the period
in which the case was pending

“Bulgaria should ensure that no step of any kind is taken capable of
prejudicing the rights claimed by the Belgian Government or of
aggravating or extending the dispute submitted to the Court”
(P.C.LJ., Series A/B, No. 79, p. 199; emphasis added).

This was an early indication of extending the concept of the rights of the
parties to include the avoidance of incidents, which was apparently
rejected in the South-Eastern Territory of Greenland case (although this

' Such provisional measures have been requested in the following 17 cases: Anglo-
Iranian Oil Co. (United Kingdom v. Iran) ; Interhandel (Switzerland v. United States of
America) ; Fisheries Jurisdiction (United Kingdom v. Iceland) {Federal Republic of Ger-
many v. Iceland) ; Nuclear Tests (Australia v. France) (New Zealand v. France) ; Trial
of Pakistani Prisoners of War ( Pakistan v. India) ; Aegean Sea Continental Shelf (Greece
v. Turkey); United States Diplomatic and Consular Staff in Tehran (United States of
America v. Iran); Military and Paramilitary Activities in and against Nicaragua (Nica-
ragua v. United States of America); Frontier Dispute ( Burkina Faso/Republic of Mali)
(case referred to a Chamber); Border and Transborder Armed Actions (Nicaragua v. Hon-
duras } (in this case the request was withdrawn); Arbitral Award of 31 July 1989 (Guinea-
Bissau v. Senegal) ; Passage through the Great Belt (Finland v. Denmark) ; Questions of
Interpretation and Application of the 1971 Montreal Convention arising from the Aerial
Incident at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom) (Libyan Arab
Jamahiriya v. United States of America) ; Application of the Convention on the Prevention
and Punishment of the Crime of Genocide ( Bosnia and Herzegovina v. Yugoslavia (Serbia
and Montenegro) ) (in this case two requests were made by Bosnia and Herzegovina and
one by Yugoslavia (Serbia and Montenegro).

42
52 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA}

decision was explained in other terms, that is, by saying that the Parties
could no longer be affected by the legal positions one way or the other).

In the Aegean Sea Continental Shelf case of 1976 the Court refused to
decide this issue of the protection of rights:

“Whereas, accordingly, it is not necessary for the Court to decide
the question whether Article 41 of the Statute confers upon it the
power to indicate interim measures of protection for the sole pur-
pose of preventing the aggravation or extension of dispute” (1 C.J.
Reports 1976, p. 13, para. 42).

In 1984, in the case concerning Military and Paramilitary Activities in
and against Nicaragua, the Court unanimously indicated a provisional
measure providing that

“[tlhe Governments of the United States of America and the Repub-
lic of Nicaragua should each of them ensure that no action of any
kind is taken which might aggravate or extend the dispute submitted
to the Court” (C.J. Reports 1984, p. 187, para. 41 B (3)).

One may therefore reasonably assume that international law and the
jurisprudence of the Court have been further developed along this line. In
all cases involving questions of armed conflicts involving the loss of lives
and properties, the protection of the respective rights of the parties
includes the need for the avoidance, by the parties, of any aggravation or
extension of the dispute or hostile incidents.

In fact the Chamber of the Court boldly pronounced on this particular
issue in 1986 in the Frontier Dispute case between Burkina Faso and the
Republic of Mali. There the Chamber observed as follows:

“Considering that, independently of the requests submitted by the
Parties for the indication of provisional measures, the Court or,
accordingly, the chamber possesses by virtue of Article 41 of the
Statute the power to indicate provisional measures with a view to pre-
venting the aggravation or extension of the dispute whenever it con-
siders that circumstances so require” (LC.J. Reports 1986, p. 9,
para. 18; emphasis added).

This “power” which the Court or the Chamber of the Court now jus-
tifiably, as I believe, claimed to “possess” was recently confirmed in the
case concerning Application of the Convention on the Prevention and
Punishment of the Crime of Genocide. In the Order of the Court of
8 April 1993, both Parties were directed

“not [to] take any action and [to] ensure that no action is taken
which may aggravate or extend the existing dispute over the preven-

43
53 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

tion or punishment of the crime of genocide, or render it more
difficult of solution” U.C.J. Reports 1993, p. 24, para. 52 B).

In view of what I have said above, the purpose and content of Ar-
ticle 41 of the Statute is not and cannot be restricted only to the preserva-
tion of the prospective rights of the parties in a matter like the one before
the Court. The situation calls for an order proprio motu under Article 75
of the Rules of Court, hence my reason for voting with the majority of
the Court on the first operative part of the Order. Inherently, the issue of
non-aggravation and non-extension is not only linked with the protection
of the prospective rights of litigants, but it is an integral part of that pro-
tection, and provides a basis upon which an indication can be given.

(v) Irreparable harm or prejudice

Another object of consideration for the indication of provisional meas-
ures is whether irreparable harm or prejudice might occur within the
framework of a dispute if that dispute is not prevented. This factor is not
unconnected with the need to preserve the rights of the parties because
irreparable harm or prejudice to any of the parties would in most cases
amount to a deprivation of rights. Although an indication of provisional
measures to this end may prevent future occurrences of the same kind of
threat, most past incidents cannot now be remedied. In the Fisheries
Jurisdiction case the Court noted that, according to the Government of
Iceland, to “freeze the present dangerous situation might cause irrepar-
able harm to the interests of the Icelandic nation” (Fisheries Jurisdiction
(United Kingdom v. Iceland), Order of 12 July 1973, I C.J. Reports
1973, p. 303). The human life element was considered as “irreparable” in
the case concerning the United States Diplomatic and Consular Staff in
Tehran where the United States sought to protect

“the rights of its nationals to life, liberty, protection and security;
the rights of inviolability, immunity and protection for its diplomatic
and consular officials; and the rights of inviolability and protection
for its diplomatic and consular premises” (.C./. Reports 1979,
p. 19, para. 37).

Evidently those indications of provisional measures whether simply for
the preservation of rights, the avoidance of an aggravation or extension
of the dispute or an act such as might cause irreparable harm or prejudice
to the parties have always had an element of protection and preservation
of human life and/or property. In the United States Diplomatic and Con-
sular Staff in Tehran case the Court remarked that a

44
54 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

“continuance of the situation the subject of the present request
exposes the human beings concerned to privation, hardship, anguish
and even danger to life and health and thus to a serious possibility of
irreparable harm” U.C.J. Reports 1979, p. 20, para. 42; emphasis
added).

Similarly, in the matter before this Court, indisputable facts have been
adduced to show that there has been human suffering, death, injury and
even some people missing on both sides. It is also clear that the majority
of the inhabitants of this area of the Bakassi Peninsula are fishermen who
ought not to be deprived of their livelihood. On its own the indication
proprio motu by the Court that the Parties should cease from acts of
aggression and from any extension of the dispute should definitely alle-
viate the sufferings and loss of life and property caused to the people
living in the Bakassi Peninsula.

(vi) Preservation of evidence

The Court has seldom indicated provisional measures for the preserva-
tion of evidence. Although this aspect was mentioned in the case con-
cerning the Denunciation of the Treaty of 2 November 1865 between
China and Belgium of 1926, the Court declined to indicate provisional
measures to this effect in the Aegean Sea Continental Shelf case in its
Order of 11 September 1976. In one case where such a request was
granted there was agreement between the Parties, that is, in the case con-
cerning the Frontier Dispute between Burkina Faso and the Republic of
Mali where a clear cease-fire line had previously been defined by agree-
ment.

Having regard to the jurisprudence and the position of the Court with
regard to Cameroon’s request for an indication of provisional measures,
it is difficult for the Court to exercise its discretion to grant the third
request of Cameroon. The third request of Cameroon is that “the Parties
shall abstain from any act or action which might hamper the gathering of
evidence in the present case” (emphasis added) — although no such
measure can, in my view, be indicated by the Court for the following
reasons:

(a) As mentioned earlier, it has not been shown clearly where the armed
forces of Cameroon and Nigeria are stationed at the moment. The
evidence put in by the two Parties is conflicting and there is no
agreement between them. The maps are not of much help either.

(b) The nature of the evidence to be gathered has not been made clear
to the Court. Evidence was adduced that the Cameroonian Prefect
hurriedly left Idabato without collecting his documents there, but
Nigeria presented facts and documents including pictures to show
that Idabato or Achibong is a part of Nigeria in Cross River State.

45
55 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

(c) There was no agreement between Nigeria and Cameroon about the
cease-fire line which might have made it easier to indicate a provi-
sional measure in this regard, unlike the case concerning the Fron-
tier Dispute where such an agreement was reached.

(d} Part of Nigeria’s case is that since Cameroon has already filed its
Memorial, all the required evidence (which, I think, mostly consists
of treaties, agreements and conventions) has already been filed in
the Court.

(e) Nigeria is not making any request of this kind and the position of
the law is that both Parties should be treated equally. In other
words, though the content of the request is that “the Parties” should
abstain from acts which might hamper the gathering of evidence in
this case, this can only refer to Cameroon.

It is for all these reasons that I have come to the conclusion that this
request made by Cameroon cannot be granted by the Court. It follows
that the three measures requested by Cameroon on 10 February 1996
cannot be indicated.

V. THE Court’s EXERCISE OF ITs POWER UNDER ARTICLE 75
OF THE RULES OF COURT

There are many reasons why the Court should indicate only the pro-
visional measure which J have voted for in paragraph 1 of the dispositif.

1. Admittedly, the Court is not in a position to verify and therefore
rely upon all the conflicting facts placed before it, although there are
some that are uncontroverted as I have stated above. They provide com-
pelling reasons why the Court cannot ignore this apparently explosive
situation in the Bakassi Peninsula and fail to indicate provisional meas-
ures.

2. The judicial intervention of the Court in this matter is not exclusive
of but rather complementary to the other efforts of the Security Council,
the Secretary-General of the United Nations, President Eyadema of
Togo, and the Organization of African Unity through its Secretary-
General, Mr. Salim A. Salim, but the Court should concern itself only
with its legal and judicial assignment and nothing more.

3. Both Parties recognize the inherent danger threatening the Bakassi
Peninsula at this time and would prefer a peaceful resolution of the dis-
pute. Evidence of this from the Nigerian side is provided by the letter of
the Agent of Nigeria dated 16 February 1996. In a statement made on
6 March 1996 before the Court, Nigeria said:

46
56 LAND AND MARITIME BOUNDARY (SEP. OP. AJIBOLA)

“Nigeria has no intention of using military force to, and I quote
from the Cameroonian request, ‘continue the conquest of the Bakassi
Peninsula’. Nigeria’s position is, as it has always been, to resolve the
Bakassi issue by peaceful means” (CR 96/3, p. 16; emphasis added).

4. Both Parties have been involved in various attempts to resolve the
dispute peacefully and amicably. These are reflected in the communiqués
issued in Tunis and in Togo.

5. In the recent past, the Court has indicated provisional measures in
matters of this nature. It did so in the case concerning Military and Para-
military Activities in and against Nicaragua ( Nicaragua v. United States
of America) U.C.J. Reports 1984, p. 167), the Chamber’s case concern-
ing the Frontier Dispute { Burkina Faso/Republic of Mali) (1 C.J. Reports
1986, p. 3) and the case concerning Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Bosnia and
Herzegovina v. Yugoslavia (Serbia and Montenegro)) U.C.J. Reports
1993, p. 3) and there is. therefore no reason why it should not indicate
provisional measures in similar circumstances, when incidents of armed
hostilities are being alleged and recognized.

6. Furthermore, the Court, on a wider legal basis, is obliged to ensure
that all Member States of the United Nations (which include Cameroon
and Nigeria) are reminded and enjoined to carry out their avowed and
sacred duty under the Charter of the United Nations, which provides
that:

“3. All Members shall settle their international disputes by peace-
ful means in such a manner that international peace and security,
and justice, are not endangered.

4. AÏ Members shall refrain in their international relations from
the threat or use of force against the territorial integrity or political
independence of any State, or in any other manner inconsistent with
the Purposes of the United Nations.” (Art. 2.)

VI. CONCLUSION

It is for all the aforementioned reasons that I have been prompted to
vote in favour of the first operative part of the Order but to decline to
vote for the indication of the remaining four provisional measures by the
Court.

(Signed) Bola A. AJIBOLA.

47
